Citation Nr: 1140127	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment to the Veteran's parents of the Veteran's Department of Veterans Affairs (VA) benefits during a period of his incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The evidence does not establish the dependency of a parent of the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation benefits based on the dependency of a parent have not been met.  38 U.S.C.A. §§ 5307, 5313(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.250, 3.450, 3.451, 3.665(e) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how benefits under existing entitlement are paid, such as between the Veteran and his dependents, in the case at hand.  Thus, under Sims, the VCAA is not applicable to this claim.

Nonetheless, we do note that a letter was sent to the Veteran in June 2007 that advised him of what evidence he needed to submit and explained the respective responsibilities of the Veteran and VA in obtaining evidence.  The Veteran has submitted various statements subsequent to receiving that letter and subsequent adjudications of his claim, and has not identified any additional pertinent evidence which should have been obtained.  

II.  Dependency of Parents

The statutory authority for apportionment of VA compensation in a case such as this appeal is found at 38 U.S.C.A. §§ 5307, 5313(b).  All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.  

The provisions of 38 C.F.R. § 3.250 govern whether a parent can be classified as a dependent parent.  This regulation provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together; (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250(a)(1). 

Where the income exceeds the monthly amounts stated in paragraph (a)(1) of this section of the regulations, dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of this section.  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250(a)(2) . 

The initial question presented on appeal concerns whether the Veteran's parents may be deemed a "dependent" for VA purposes.  In support of his claim, the Veteran submitted a Statement of Dependency of Parents, VA Form 21-509.  It indicated that his mother and father were living together, and that their sole source of income was Social Security benefits.  Specifically, the form, signed by both parents, showed a monthly income of $276.00 for his mother, and $877.00 for his father, with a total combined monthly income of $1,153.00.  

VA also conducted an inquiry of Social Security Administration records, which revealed monthly benefits in the amount of $371.50 for the year 2006 for the Veteran's mother, and $877.00 for his father, for a combined monthly income of $1,248.50.  

Even using the smaller amount provided in the Veteran's VA Form 21-509, his parents' monthly income exceeds the maximum allowable income of $660 for parents living together specified in 38 C.F.R. § 3.250(a)(1).  

The Veteran contends that his parents' combined annual income is not "reasonable maintenance" in light of the cost of their medication, gasoline, utilities, and unplanned emergencies, such as costly home repairs, as well as home and automobile maintenance.  However, he has not presented any evidence that those expenses exceed his parents' annual income.  Indeed, on his VA Form 21-509, he listed their monthly expenses, including food, doctors' visits and medications, insurance, and utilities.  The combined monthly expenses totaled $849.00, leaving $304.00 to cover the occasional extra expenses discussed by the Veteran above.  

In light of the evidence of record, the Board finds that apportionment of the Veteran's VA compensation benefits is not warranted.  Certain requirements of the law must be met before VA can apportion the Veteran's benefits.  Namely, at a bare minimum, there must be evidence the individuals in question, in this case the Veteran's parents, meet the dependency requirements set forth in 38 C.F.R. § 3.250.  Thus, dependency cannot be held to exist if it is reasonable that some part of the corpus of the monetary estate of the persons for whom apportionment is requested is consumed for his or her (or their) maintenance.  38 C.F.R. § 3.250(a)(2).  Based on the evidence regarding the Veteran's parents' income and expenses outlined above, the evidence of record is against the claim.  As a result, the claim is denied.

The Board recognizes that significant time has elapsed during the claim and appeal process, and that the income information discussed above dates from the year 2006.  Nevertheless, there is no indication that the financial status of the Veteran's parents has substantially changed since that time.

In summary, the preponderance of the evidence is against establishing that the requested recipients qualify as the Veteran's dependents.  Thus, the Veteran's parents do not qualify for an apportionment of his VA monetary benefits.  38 U.S.C.A. §§ 5307, 5313(b); 38 C.F.R. §§ 3.250, 3.450, 3.451, 3.665(e).  The Court of Appeals for Veterans Claims has held that, in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons and bases, the Veteran's request for an apportionment of his VA compensation benefits must be denied.  If the Veteran or his parents are able to submit evidence showing that his parents are his dependents, he is free to reapply for an apportionment.

ORDER

Apportionment of the Veteran's VA compensation benefits based on dependency of his parents is denied. 


_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


